LIMITED SUBORDINATION AGREEMENT
 
Limited Subordination Agreement (this “Agreement”) dated October 18, 2006, among
RONCO CORPORATION, a Delaware corporation, and RONCO MARKETING CORPORATION, a
California corporation (together, “Borrower”); RONCO INVENTIONS, LLC, a
California limited liability company, POPEIL INVENTIONS, INC., a Nevada
corporation, RP PRODUCTIONS, INC., a Nevada corporation, RMP FAMILY TRUST, an
Illinois irrevocable trust, and RONALD M. POPEIL, a resident of California
(individually and collectively, if more than one, “Subordinate Lender”); and
SANDERS MORRIS HARRIS INC., a Texas corporation (“SMH”), individually and on
behalf of the Lenders (as defined in the Letter Loan Agreement dated June 9,
2006, among the Borrower, SMH, and the Lenders) (“Lender”).
 
RECITALS
 
A. Borrower is now or may in the future become indebted to Subordinate Lender
(any and all existing and future indebtedness of Borrower to Subordinate Lender,
the “Subordinate Debt”).
 
B. Lender is a party to an Intercreditor and Subordination Agreement of even
date herewith (the “Laurus-SMH Subordination Agreement”) with Laurus Master
Fund, Ltd., a Cayman Islands company (“Senior Lender”), pursuant to which Lender
has agreed to subordinate the Priority Debt (as hereinafter defined) to the
Senior Liabilities (as defined in the Laurus-SMH Subordination Agreement) as
provided in Laurus-SMH Subordination Agreement.
 
C. Subordinate Lender is a party to a Subordination Agreement of even date
herewith (the “Laurus-Popeil Subordination Agreement”) with the Senior Lender,
pursuant to which the Subordinate Lender has agreed to subordinate the
Subordinate Debt to the Senior Liabilities (as defined in the Laurus-SMH
Subordination Agreement) as provided in the Laurus-Popeil Subordination
Agreement.
 
D. To induce Lender to grant financial assistance to Borrower by way of new
credit or advances or otherwise Borrower and Subordinate Lender hereby agree to
certain terms of subordination as set forth herein.
 
E. Subordinate Lender has a direct financial interest in Borrower and will be
benefited by Lender’s granting such financial assistance to Borrower.
 
F. The parties have entered into this Agreement in order to set forth the terms
of the subordination required by Lender.
 
AGREEMENTS
 
1. Limited Subordination. The Subordinate Debt is and shall be subordinated and
junior in right of payment to all existing and future indebtedness of Borrower
to Lender, including, without limitation, principal, interest accrued and to
accrue thereon, and costs and attorneys’ fees associated therewith (the
“Priority Debt”), to the extent that Borrower receives and disburses the
proceeds of Policy No. 81 070 567 issued by the John Hancock Life Insurance
Company on the life of Ronald M. Popeil and any supplementary contracts issued
in connection therewith (the “Policy”), but only to the extent of such proceeds.
Such agreed subordination shall be without prejudice to Lender’s right to assert
that any and all obligations of Borrower on the Subordinate Debt are also
subordinate to the Priority Debt pursuant to applicable law and without
prejudice to Subordinate Lender’s right to challenge such assertion.
 
 
 

--------------------------------------------------------------------------------

 
2. Payments to Subordinate Lender. So long as Borrower is not in default under
any of the documents evidencing, securing, or otherwise governing the Priority
Debt (collectively, the “Loan Documents”), nothing herein shall prohibit
Subordinate Lender from receiving and accepting payments on the Subordinate
Debt. However, in the event of a default by Borrower under any of the Loan
Documents, including, without limitation, any breach of the various financial
covenants set forth therein, Borrower shall not make any payment upon any
portion of the Subordinate Debt with the proceeds of the Policy.
 
3. Turnover of Payments. In the event of a default by Borrower under the Loan
Documents and following notice of such default to Subordinate Lender, Lender
shall have the right to compel Subordinate Lender to turnover to Lender any
payments made to Subordinate Lender following notice of such default by or on
behalf of Borrower on the Subordinate Debt with the proceeds of the Policy until
the Priority Debt has been paid in full. Borrower agrees to provide notice to
Subordinate Lender when any payment to Subordinate Lender represents proceeds
from the Policy. Provision of such notice is not a condition to Lender’s right
to compel turnover of funds required to be turned over to it pursuant to this
Paragraph 3.
 
4. Insolvency or Liquidation Proceedings. In connection with any insolvency or
liquidation proceedings relating to Borrower or the Priority Debt, this
Agreement shall remain in full force and effect and Lender. The parties hereto
shall not file any proofs of claim, objections, pleadings, or other papers, or
take any other actions, that are or would be inconsistent with the system of
priorities set forth in this Agreement.
 
5. Laurus Subordination Agreement.  This Agreement is intended to set forth
limited subordination rights as between Lender and Subordinate Lender with
respect to the Priority Debt and the Subordinate Debt and is subject to the
subordination of both the Priority Debt and the Subordinate Debt to the Senior
Liabilities as defined and set forth in each of the Laurus-SMH Subordination
Agreement and the Laurus-Popeil Subordination Agreement.
 
6. Continuing Agreement. This Agreement shall in all respects be a continuing
agreement, and this Agreement and the agreements and obligations of the parties
hereto shall remain in full force and effect until the Priority Debt has been
paid in full.
 
7 Assignment. This Agreement shall extend to and bind the respective heirs,
personal representatives, successors and assigns of the parties hereto, and the
covenants of Borrower and Subordinate Lender set forth herein respecting
subordination shall extend to, include, and be enforceable by any transferee or
endorsee to whom Lender may transfer all or any portion of the Priority Debt.
 
8 Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard to that state’s choice of law rules, and Borrower and
Subordinate Lender consent to the jurisdiction of the courts of the State of
Texas.
 
9. Lender Discretion. Nothing in this Agreement shall be construed as requiring
Lender to grant any financial assistance to Borrower or as limiting or
precluding Lender from the exercise of Lender’s independent judgment and
discretion in connection with Lender’s financial arrangements with Borrower.
 
 
2

--------------------------------------------------------------------------------

 
10. WAIVER OF JURY TRIAL THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT, OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, OR TO ANY ACTS OR OMISSIONS OF LENDER IN
CONNECTION THEREWITH.
 
11. No Rights to Turkey Fryer. Lender acknowledges that it has no interest in
the “Turkey Fryer,” as defined in the New Product Development Agreement dated
June 30, 2005 by and between Ronald M. Popeil and Ronco Marketing Corporation, a
Delaware corporation (“RMC”).
 
12. No Present Intention to Initiate Legal Action. Lender has no present
intention of any kind to initiate any litigation, arbitration, or other
proceedings whatsoever against or involving Subordinate Lender or any of them.
 
13. Arbitration; Attorneys’ Fees. Lender agrees that it will, and it will cause
SMH’s subsidiaries, affiliates, directors, officers, shareholders and employees
to, arbitrate any dispute or controversy of any kind or nature that it or any of
them has or may have with or involving any Subordinate Lender that relates to
this Agreement or to the transactions contemplated hereby, solely and
exclusively in the manner prescribed by Section 11.10 of the Asset Purchase
Agreement dated December 10, 2004, as amended or supplemented, among RMC and
Subordinate Lender, it being understood and agreed that, with respect to any
such dispute, Lender shall be bound by and observe the terms of such Section
11.10. Without limiting the foregoing, Lender agrees that the defendant in any
such dispute shall be awarded costs and attorneys’ fees as provided by such
Section 11.10, unless the plaintiff is the prevailing party in such dispute. If
the prevailing party in such dispute is the plaintiff, each party shall bear its
own costs and attorneys’ fees.
 
In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.
 


 


 
[Signatures on Next Page]
 
 
3

--------------------------------------------------------------------------------

 


BORROWER
RONCO CORPORATION,
a Delaware corporation
 
 
By /s/ Paul Kabashima                                      
      Paul M. Kabashima                                      
Its Interim President                                          
 
RONCO MARKETING CORPORATION,
a Delaware corporation
 
 
By: /s/ Paul Kabashima                                   
       Paul Kabashima                                         
       Its President                                               
 
 
LENDER:
 
SANDERS MORRIS HARRIS INC,
a Texas corporation, individually and on behalf
of the Lenders
 
 
By /s/ Ben T. Morris                                       
      ______________________________     
Its ______________________________
SUBORDINATE LENDER:
 
RONCO INVENTIONS, LLC,
a California limited liability company
 
By /s/ Gina Wallman                                     
      Gina Wallman                                           
      Its Corporate Secretary                          
 
RONCO INVENTIONS, INC.
a Nevada corporation
 
By /s/ Gina Wallman                                    
      Gina Wallman                                         
      Its Corporate Secretary                         
 
RP PRODUCTIONS, INC.
a Nevada corporation,
 
By /s/ Gina Wallman                                   
      Gina Wallman                                        
      Its Corporate Secretary                        
 
RMP FAMILY TRUST, an Illinois irrevocable trust
 
By /s/ Gina Wallman                                   
      Gina Wallman                                         
      Its Co-Trustee                                         
 
 
/s/ Ronald M. Popeil                                   
RONALD M. POPEIL



 
4

--------------------------------------------------------------------------------

 